IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRUCE L. WISHNEFSKY,                         : No. 176 MAL 2022
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
FANELLI, EVANS AND PATEL, P.C.,              :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.